Name: Commission Regulation (EEC) No 3214/83 of 15 November 1983 amending Regulation (EEC) No 1245/83 as regards certain monetary compensatory amounts and coefficients for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/8 Official Journal of the European Communities 16 . 11 . 83 COMMISSION REGULATION (EEC) No 3214/83 of 15 November 1983 amending Regulation (EEC) No 1245/83 as regards certain monetary compensa ­ tory amounts and coefficients for milk products THE COMMISSION OF THE EUROPEAN ^ COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margin of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 (3), as last amended by Regulation (EEC) No 3032/83 (4) ; Whereas in Parts 1 and 5 of Annex I to Regulation (EEC) No 1245/83 certain amounts and coefficients were fixed in order to take account of the fact that the prices for skimmed-milk powder and butter may be lower than the intervention price as a result of aid granted or sales at a reduced price for special uses ; whereas the aid levels for skimmed milk and skimmed-milk powder were reduced as from 17 October 1983 ; whereas it is therefore necessary to adjust the compensatory amounts and the coefficients applying to them ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, amount shown in the table in Note (*) of Part 5 of this Annex in respect of "more than 1 2 % but less than 30 %" or "30 % or more but less than 50 %", in accordance with the skimmed ­ milk powder contained in the finished product. In this respect, the first two paragraphs below the table shown in Note (*) of Part 5 shall also apply When completing the customs formalities, the party concerned shall , in the declaration provided for this purpose , state in particular the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein and/or caseinate.' 2 . In Part 5 : (a) In the first paragraph of Note ('), '0,57' is replaced by '0,59 ' ; (b) Note (2) is replaced by the following : '(2) In intra-Community trade, where the product has been denatured in accordance with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199 , 7. 8 . 1979), the basic amount and any supplementary amount shall be replaced by a single amount of :  DM 24,34 per 100 kg for the Federal Republic of Germany,  F1 15,99 per 100 kg for the Netherlands,  £ 3,564 per 100 kg for the United Kingdom,  Dkr 7,30 per 100 kg for Denmark,  Lit 1 189 per 100 kg for Italy,  FF 19,75 per 100 kg for France,  Dr 130,1 per 100 kg for Greece .' (c) Note (*) is replaced by the following : '(*) When completing customs formalities, the party concerned shall state in the declara ­ tion provided for this purpose : HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1245/83 is hereby amended as follows : 1 . Note (8) of Part 1 is replaced by the following : '(8) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by 10 times the supplementary (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2) OJ No L 199, 22 . 7 . 1983, p. 11 . (') OJ No L 135, 23 . 5 . 1983, p. 3 . (4) OJ No L 300, 29 . 10 . 1983, p. 1 . 16 . 11 . 83 Official Journal of the European Communities No L 318/9  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey, per 100 kg of the finished product. If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the supplementary amounts as indicated in the following table : Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 100 kg Nether ­ lands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxem ­ bourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £Irl/ 100 kg More than 12 % but less " lll than 30 % 4,87 3,20 0,713l 1,46 238 3,95 26,0 30 % or more but less than \\lll\ 50 % 9,74 6,40 1,426l 2,92 475 7,90 52,0 50 % or more but less than llll 70 % 14,61 9,59 2,139l 4,38 713 11,85 78,1 70 % or more but less than \lll \ 80 % 18,26 11,99 2,673l 5,47 891 14,81 97,6 80 % or more 20,69 13,59 3,030I 6,20 1 010 16,79 110,6 8 . 1979), the coefficient 1,69 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976).' In trade with non-member countries the coeffi ­ cient 1,69 shall be applied to the supplementary amounts indicated above . In intra-Community trade and trade with non- member countries the additional amounts specified above shall , if the products contain skimmed-milk powder purchased under the conditions laid down in Regulations (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) and (EEC) No 1844/77 (OJ No L 205, 11 . 8 . 1977) and more than 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms, be multi ­ plied by the coefficient 0,31 . The above provi ­ sions shall apply to trade taking place up to 31 December 1983 where these products contain fish meal . In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 1725/79 (OJ No L 199 , 7 . Article 2 The supplementary amounts referred to in Article 1 (2) (b) and (c) are fixed subject to any amendment of those amounts in accordance with the development of the exchange rates referred to in Article 2 ( 1 ) of Regulation (EEC) No 974/71 . Article 3 This Regulation shall enter into force on 28 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1983 . For the Commission Poul DALSAGER Member of the Commission